 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandTELEGRAPH EMPLOYEES INDEPENDENT UNIONIn the Matter of THEWESTERN UNION TELEGRAPH COMPANYandLOCAL55-B,AMERICANCOMMUNICATIONSASSOCIATION, AFFILIATEDWITH THE C. I.O.Cases Nos. R-2485and R-2493.Decided June 9, 1941Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question: re- -fusal to recognize either of rival labor organizations until one or the otheris certified) by the Board ; employees "detailed" from other offices, ineligibleto vote; all messengersheldeligible to vote notwithstanding request of oneof.the unions to limit eligibility to those who have worked for a period of3 months during the 6-month period immediately preceding the date of theDirection of Election where record indicates that all messengers are hiredon a permanent basis : election necessary.Unit Appropriate for Collective Bargaining:all employees of the Companyworking in the metropolitan Detroit area in the commercial, traffic, account-ing, and plant departments with specified exclusions.Mr. E. R. Riddle,of Chicago, Ill., andMr. F. C. BowenandMr.Benjamin F. Norris,of Detroit, Mich., for the Company.Maurice Sugar,byMr. Ernest Goodman,of Detroit, Mich., andMr.William Burke,of Detroit, Mich., for the A. C. A.Mr. Henry H. Silverman,of New York City,Mr. Herbert Bower,of Detroit, Mich.,Mr. J. A. Payne,of Kansas City, Mo., andMr.W. A. Allen,of Chicago, Ill., for the C. T. U.Seaborg and Rice,byMr. Arthur Rice,of Detroit, Mich., for theIndependent.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 29, 1940, and February 7, 1941, respectively, Tele-graph Employees Independent Union, herein called the Independent,32 N. L. R. B., No. 86.428 THE WESTERNUNIOTTTELEGRAPH 00.429and'Local 55-B, American Communications Association, herein calledthe A. C. A., filed with the Regional Director for the Seventh Region(Detroit,Michigan ) separate petitions alleging that questions affect-ing commerce had arisen concerning the representation of employeesofTheWestern Union Telegraph Company, Detroit, Michigan,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of-the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On April3, 1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice, and, acting pursuant to Article III, Section 10 (c) (2),of said Rules and Regulations, ordered that the two cases beconsolidated.On April 10, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Independ-ent, the A. C. 'A., and Commercial Telegraphers Union, hereincalled the C. T. U., a labor organization claiming to represent employees directly affected by the investigation.Pursuant to notice,a hearing was held on April 21, 1941, at Detroit, Michigan, beforeRobert J. Wiener, the Trial Examiner duly designated by the ChiefTrial Examiner.The A. C. A., the C. T. U., and the Independentwere represented by counsel, the Company by its representatives; allparticipated in the hearing.At the commencement of the hearing,counsel for the Independent moved to withdraw the petition filed bythe Independent.'The Trial Examiner reserved ruling thereon. Themotion is hereby granted.At the same time, the Trial Examinergranted a motion to intervene filed by the C. T. U.Full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made several rulingson other motions and on objections to the admission of evidence.TheBoard has reviewed all the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On May 2, 1941, the C. T. U. filed a memorandum which the Boardhas considered.iHe stated that the Independent had disbanded and ceased to function 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDUponthe entire record in the case, the Board makes the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYThe Western Union Telegraph Company is a New York corpora-tion, with its principal office at New York City. It is engagedthroughout the United-States and in, various foreign countries in thereceiving and transmission by.telegraph and cable of intrastate,- in-terstate,-and international communications. In the operations of itsnational and international communications system, the Companyowns and/or operates 211,530 miles of pole lines, 4,070 miles of land-line cable, 1,876,876 miles of, wire, 30,324 nautical miles of ocean cable,and 19,543 telegraph offices.At the close of 1939 the Company em-ployed approximately 44,299 employees.The Company maintains anoffice in the metropolitan Detroit area,2 with which we are here con-cerned.The Company admits that it is engaged in interstate com-merce within the meaning of Section 2 (6) and (7) of the Act.II.THE ORGANIZATIONS INVOLVEDLocal 55-B, American Communications Association, is ' a labororganization affiliated with the Congress of Industrial Organizations.It ad'mits to membership employees in the metropolitan Detroit areaof the Company.--Commercial Telegraphers Union is a labor organization affiliatedwith the American Federation of Labor. It admits to membershipemployees in the metropolitan Detroit area of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe A. C. A. and the C. T. U. each claim to represent a 'majorityof the employees in the metropolitan Detroit area of the Company.The Company refuses to recognize either the A. C. A. or the C. T. U.until such time as one or the other is certified by the Board as ex-clusive representative of its'employees.A statement of the'RegionalDirector introduced in evidence at the hearing shows that the A. C.A. represents a substantial number of employees in the unit allegedby it to be appropriate.'2 The metropolitan Detroit area includes Detroit,Royal Oak,Birmingham, Dearborn,Wyandotte, HighlandPark, and Hamtramck,Michigan.3 The Regional Director reportedthat the A.C. A presented membership-application cards,most of which bear the names of persons who appear on the Company's pay roll of March 1,1941.It appears from evidence at the hearing that 631 cards bearing the names of personson the March1,1941,pay roll were presented to the Regional Directorby the A. C. A.It further appeared at the hearing that the C. T U has obtained 108 membership-applica-tion cards since January 15, 1941 THE WESfPE'RN UNION TELEGRAPH00.431We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe, find. that -the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITAll parties agreed that the unit appropriate for collective bargain-ing should be confined to employees of the Company in the metro-politanDetroit area.4No reason appears which warrants a de-parture from, the unit agreed to by the parties.'We find that acollective bargaining unit limited to employees in the metropolitanDetroit area is appropriate.The A. C. A. and the C. T. U. agreed that the unit includesemployees in the commercial, traffic, accounting, and plant depart-ments.We find that the employees in the metropolitan Detroit areain the commercial, traffic, accounting, and plant departments shouldbe included in the unit.Questions arose at the hearing concerning the exclusion of certainsupervisory and other employees from the appropriate unit.Weshall consider these exclusions by departments.-Commaercial DepartmentAll parties agreed to exclude the superintendent, sales manager,city commercial manager, chief clerk, clerk in charge of messengerpersonnel,manager of delivery department and assistant to themanager of delivery department.We shall exclude these personsfrom the unit.The C. T. U. would include in the unit and the A. C. A. 'and theCompany would exclude from the unit the clerk in this department.It appears that this employee is in complete charge of the personnelrecords of the Company and makes reports directly to the superin-See footnote 1,supra.The Company stated that although it considered a Nation-wide unit appropriate, it wouldadjust itself to any unit found to be appropriate by the Board. 432DECISIONSOF NATIONALtendent.In addition, she has access to the confidential records of theCompany.We shall exclude the clerk in the connuercial departmentfrom the unit.The A. C. A. would include the cashier in the unit and the C. T. U.and the Company would exclude him from the unit. The cashier isin charge of the employees under him, assigns their hours of work,and reports infractions of rules to the chief clerk.We find thatthe cashier should be excluded from the unit.-Traffic DepartmentAll parties agreed to exclude the following: traffic manager, night-traffic managers, and assistant chief operators.We see no reason todepart from the desires of the parties as to these exclusions and weshall exclude these persons from the unit.The C. T. U.* would include in the unit and the A. C. A. and theCompany would exclude from the unit the classifications consideredbelow :testing and regulating chief; chief clerk; automatic chief;route supervisor;andclerical supervisor.All the above employeeshave substantially the same degree of authority.They supervisethe work of employees under them; assign and distribute work; andreport infractions of regulations.They earn approximately $20 amonth more than the persons who work under them.We shallexclude them from the unit. In addition, the C. T. U. and theCompany would include in the unit, and the A. C. A. would excludefrom the unit the following classifications :supervisors in phoneroom; senior supervisor; automatic and teleprint supervisors; re-peater chief; wire chief; supervisors in telephone department;andinstructress in phone school.All these employees have substantiallythe same degree of authority as the employees set out above.Weshall exclude them from the unit.The C. T. U. would include in the unit and the A. C. A. and theCompany would exclude from the unit the stenographer in thetraffic department.It appears that this. employee serves as the per-sonal secretary to the traffic manager and handles confidential cor-respondence.We find that the stenographer should be excludedfrom the unit.The C. T. U. and the Company desire that the night office man-ager be included in the unit and the A. C. A. would exclude himfrom the unit.The record indicates that the duties of this employeeare similar to those of the branch managers, who are included inthe unit by agreement of all the parties.We find that the nightoffice manager should be included in the unit. TFIEWES(PERN UNIONTELEGRAPH Co.433Plant DepartmentAll parties agreeing,we shall exclude the city foreman,assistantforemen, and acting general foremen from the unit.Accounting DepartmentAll parties agreeing,we shall exclude the manager from the unit.The C.T. U. and the Company would include in the unit and theA. C. A. would exclude from the unit the assistant to the accountingmanager.This employee is in complete charge of the departmentin the absence of the manager.We find that he should be excludedfrom the unit.We find that the employees of the Company working in the met-ropolitan Detroit area in the commercial,traffic,accounting, andplant departments,excluding the employees whose exclusions wehave indicated above and whose positions are, for convenience,listedinAppendix A, constitute a unit appropriate for the purposes ofcollective bargaining,and that said unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.Theparties agreed at the hearing that eligibility to vote should be deter-mined by the Company's pay roll for the period immediately pre-ceding the date of the Direction.We find that the employees ofthe Company eligible to vote in the election shall be those in theappropriate unit who were employed during the pay-roll periodimmediately preceding the Direction of Election herein, subjectto such limitations and additions as are set forth in the Directionhereinafter.The A.C.A. requested that "detailed" employees be deemedineligible to vote.The C. T. U. requests that such employees beallowed to vote.These employees are permanently attached toother offices of the Company but are temporarily working in themetropolitan Detroit area.They retain their seniority in the officesfrom which they are detailed.We find that such employees areineligible to vote in the election to be directed herein.The C. T. U. contends that only those messengers of the Com-pany who have been in the Company's employ for an aggregateperiod,of 3 months during the 6-month period immediately preced-ing the date of the Direction should be eligible to vote.The A. C. A. 434DECISIONSOF NATIONALLABOR RELATIONS BOARDcontends that all messengers should be eligible to vote.The recordindicates that all messengers are hired on a permanent basis.Wefind that all messengers employed by the Company should' beeligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in they case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of The Western Union Telegraph Company,Detroit,Michigan, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All employees of the Company working in the metropolitanDetroit area in the commercial, traffic, accounting, and plant depart-ments, excluding the employees occupying the positions listed inAppendix A, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (c) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Western Union Telegraph Company, Detroit, Michigan, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional 'Director for theSeventh Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all employees of the Company working inthe metropolitan Detroit area in the commercial, traffic, accounting,and plant departments who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding em-ployees occupying the positions listed in Appendix A, attachedhereto, and further excluding any employees who have since quitor been discharged for cause, to determine whether they desire tobe represented by Local 55--B, American Communications Associa. THE WESTERN UNION TELEGRAPH CO.435tion, affiliated with the Congress of Industrial Organizations, or byCommercial TelegraphersUnion, affiliatedwith the AmericanFederation of Labor, for the purposes of collective bargaining, or byneither.APPENDIX ACommercial DepartmentSuperintendentSales managerCity commercialmanagerChief clerkClerk in chargeof messengerpersonnelTrafficTrafficmanagerNight traffic managersAssistant chief operatorsTesting and regulating chiefChief clerkAutomatic chiefRoute supervisorClerical supervisorSupervisors in phone roomManager of delivery departmentAssistant to manager of deliverydepartmentClerkCashierDepartmentSenior SupervisorAutomatic and teleprinter super-visorsRepeater chiefWire chiefSupervisors in telephone roomInstructress in phone schoolStenographerPlant DepartmentCity foremanActing general foremenAssistant foremenManagerISAiIE TITLEAccounting DepartmentAssistantto the accounting man-agerAMENDMENT TO DECISIONANDDIRECTION OF ELECTIONJune 25, 1941On June 9, 1941, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceedings.448692-42-vol, 32--29 436DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Board hereby amends its Decision and Direction of Electionby striking therefrom the contents of footnote 3, and substituting infootnote 3 the following : "The Regional Director reported on June19, 1941, that 375 persons whose names appear on the Company's payroll of March 1, 1941, have signed membership application cards inthe A. C. A. There are approximately 829 employees on the March1, 1941, pay roll who are in the alleged appropriate unit. It furtherappeared at the hearing that the C. T. U. has obtained 108 member-ship application cards since January 15, 1941."The Board being advised by the Regional Director that a longertime within which to hold the election is necessary, hereby amendsitsDirection of Election issued on June 9, 1941, by striking there-from the words "but not later than thirty (30) days from the dateof this Direction" and substituting therefor the words "but not laterthan forty-five (45) days from the date of this Direction."32 N. L. R. B., No. 86a.